UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 30, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49996 AMERICAN GOLDFIELDS INC. (Exact name of registrant as specified in its charter) 3unset Road Las Vegas, Nevada, USA89120 (Address of principal executive offices) (Zip Code) (800) 315-6551 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 21,346,932 shares of common stock, $0.001 par value, issued and outstanding as of June 13, 2011. 1 TABLE OF CONTENTS Page PART I - Financial Information 3 Item 1. Financial Statements 3 Balance Sheets April 30, 2011, and January 31, 2011 3 Statements of Loss for the three month periods ended April 30, 2011 and 2010, and for the period from inception on December 21, 2001 to April 30, 2011. 4 Statements of Cash Flows for the three month period ended April 30, 2011 and 2010, and for the period from inception on December 21, 2001 to April 30, 2011. 5 Notes to the Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk 10 Item 4. Controls and Procedures 10 PART II – Other Information 11 Item 1.Legal Proceedings 11 Item 1A. Risk Factors 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 11 Item 3. Defaults Upon Senior Securities 11 Item 4. Submission of Matters to a Vote of Security Holders 11 Item 5. Other Information 11 Item 6. Exhibits 11 2 PART I. FINANCIAL INFORMATION Item 1. Financial Statements American Goldfields Inc. (An Exploration Stage Company) Consolidated Balance Sheets (Unaudited) April 30, January 31, Assets CURRENT ASSETS Cash and cash equivalents $ $ Prepaid expenses - - Total current assets Reclamation deposits Total Assets $ $ Liabilities CURRENT LIABILITIES Accounts payable and accrued liabilities $ $ Notes Payable Total current liabilities Stockholders' Equity SHARE CAPITAL Authorized: 600,000,000 common shares with a par value of $0.001 per share 100,000,000 preferred shares with a par value of $0.001 per share Issued: 21,346,932 (January 31, 2011 – 21,346,932) common issued and outstanding at April 30, 2011 Additional paid-in capital DEFICIT ACCUMULATED DURING THE EXPLORATION STAGE ) ) Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ The accompanying notes are an integral part of these financial statements 3 American Goldfields Inc. (An Exploration Stage Company) Consolidated Statements of Operations (Unaudited) Inception through For the Three Months Ended December 21, April 30, 2011 2001 to April 30,2011 Expenses Mineral claim payments and exploration expenditures $
